Citation Nr: 1116483	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  06-16 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from February and June 2005 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO). 

At this time, the Veteran has a number of compensable service-connected disabilities, and he has been granted entitlement to a total rating based on individual unemployability due to service-connected disability, effective February 10, 2005.

The Veteran provided testimony at a January 2008 Travel Board hearing before the undersigned at the RO.  A transcript is associated with the claims folder.  The Board subsequently remanded the claim for further development in June 2008 and May 2010 decisions.  The development requested has been completed, as discussed below, and the claim is now appropriate for appellate review.  

At his Travel Board hearing, and at other times during his claim and appeal, the Veteran was represented by the Arizona Department of Veterans Services (ADVS).  However, in a March 2011 statement on VA Form 21-4138, a Veterans Service Officer from the ADVS revoked representation of the Veteran.

The Appeals Management Center received correspondence from the Veteran in April 2011 indicating that he wished to reopen his claim of entitlement to service connection for peripheral neuropathy, claimed as secondary to his service-connected diabetes mellitus.  This claim was denied by the Board in a May 2010 decision, and the Veteran did not appeal the claim to the U.S. Court of Appeals for Veterans Claims (Court).  Thus, the issue of whether new and material evidence has been received to reopen a claim of entitlement to peripheral neuropathy as secondary to service-connected diabetes mellitus has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

FINDING OF FACT

The competent and probative evidence preponderates against a finding that the Veteran's current hearing loss disability is due to any incident or event in active military service; and against a finding that sensorineural hearing loss, as an organic disease of the nervous system, was manifested to a compensable degree either during or within one year after separation from active service.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none.

In September 2004, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, he was also asked to submit evidence and/or information in his possession to the RO.  A March 2006 letter describes how VA determines disability ratings and effective dates.

The Board acknowledges that the content of the September 2004 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess notice until after initial adjudication of the claim (because the initial rating decision occurred prior to the Court's ruling in Dingess), it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the February and June 2005 rating decisions, April 2006 SOC, and October 2007 and February 2011 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided him with additional 60-day periods to submit more evidence.  In addition, the Veteran has demonstrated through his testimony at the Board hearing and submission of statements and additional evidence that he was aware of the type of evidence required to substantiate his claim.  Moreover, the claim was readjudicated in the April 2006 SOC after proper notice was sent.  Finally, the benefit being sought is not being granted in this case, so the Board will not reach the issue of disability rating or effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his previous representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Moreover, the Veteran has not identified any evidence which he would have submitted if Dingess notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Phoenix VA Medical Center (VAMC), and private treatment records.  

In a June 2008 decision, the Board remanded the claim for further development.  Specifically, the Board stated that a VA examination was needed to determine the current level of severity of the Veteran's hearing loss.  A VA examination was subsequently conducted in September 2008.  

The Board remanded the claim again in a May 2010 decision, also for a VA examination to be conducted.  Following this Board's remand, a VA examination was conducted in September 2010.  Thus, it appears that all development requested by this Board in its May 2010 remand has been completed to the extent possible, and no additional development is required.   
 
Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends that he has current bilateral hearing loss that was incurred in active service.  Specifically, he testified at the January 2008 Board hearing that he was exposed to the noise of helicopters and gunfire during active service, especially during his time in Vietnam.  In his December 2005 Notice of Disagreement, he stated that his hearing loss resulted from being in heavy combat, which involved outgoing rockets and 175-millimeter gunfire, as well as exposure to over 100 hours in helicopters and small arms fire, without being issued any ear protection.        

The Veteran's DD Form 214s list his military occupational specialties (MOS) as an infantry unit commander and an infantry operations and intelligence specialist.  Moreover, it indicates that he served in Vietnam from October 1969 to September 1970.    

The Board acknowledges that exposure to loud noise may have occurred during the Veteran's active service.  Indeed, such exposure is deemed to be consistent with the circumstances of his service in a theater of combat.  See 38 U.S.C.A. § 1154(a).  However, while noise exposure is conceded, this alone cannot serve as a basis for a grant of service connection.  Rather, the evidence must show that the Veteran has a current hearing loss disability, consistent with VA regulations, which is a result of such in-service exposure.  The Board will analyze the evidence below.

The Veteran's STRs are negative for any complaints of hearing loss.  An audiogram conducted at the August 1966 enlistment examination revealed pure tone thresholds of 0, -5, -10, and -10 decibels in the right ear, and -5, -5, 0, and -10 decibels in the left ear at the frequencies 500, 1000, 2000, and 4000 Hz.  

In January 1967, the Veteran complained of a right earache and decreased hearing.  The ear was washed out, and the right tympanic membrane was noted to be very inflamed, as well as the external canal.  Examination of the throat revealed lymphoplasia, and nasal congestion was also present.  The doctor assessed an upper respiratory infection and right external otitis, possibly otitis media.  

A June 1967 audiogram revealed normal hearing, with pure tone thresholds of 0 decibels at all frequency levels in both ears.  At the September 1970 separation examination, an audiogram revealed pure tone thresholds of 10, 0, -5,-5, 0, and 0 decibels in the right ear, and 10, 0, -5, 0, 10, and 10 decibels in the left ear at the frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hz.  Thus, the Veteran did not have a hearing loss disability as defined by VA regulations at the time of his separation from active service.  

The Veteran testified at his 2008 hearing that he had first sought treatment for hearing loss in the 1980s.  However, the first documented complaint involving the ears is in an August 1993 treatment note from Dr. H.B.L, when the Veteran complained of an earache lasting 2 months.  Both tympanic membranes were somewhat sclerotic, but there were no signs of infection.  

He again had ear pain in November 1999.  The tympanic membranes were intact bilaterally, non-bulging, and non-erythematous.  There was no tinnitus present.  The doctor assessed otalgia.  

The Veteran was afforded a VA examination in February 2002.  Pure tone thresholds were 25, 25, 10, 15, and 15 decibels in the right ear, and 20, 20, 10, 20, and 35 decibels in the left ear at the frequencies 500, 1000, 2000, 3000, and 4000 Hz.  Speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  The examiner noted that hearing was within normal limits for rating purposes bilaterally.

In June 2006, the Veteran had an audiological evaluation at the VAMC.  Pure tone thresholds were 25, 30, 15, 25, and 25 decibels in the right ear, and 20, 25, 15, 25, and 35 decibels in the left ear at frequencies 500, 1000, 2000, 3000, and 4000 Hz.  Speech recognition was 92 percent in the right ear, and 96 percent in the left ear.  Presumably, the Maryland CNC Test was used, although the report does not specify how speech recognition was measured.  The audiologist assessed mild high frequency sensorineural hearing loss above 4000 Hz.  

The Board notes that the June 2006 audiology results are the first documented test report showing a hearing loss disability as defined by VA regulations, since speech recognition in the right ear was less than 94 percent.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
The Veteran was afforded another VA examination in August 2006.  The examiner reviewed the claims file, noting normal hearing bilaterally at the time of enlistment and separation.  Pure tone thresholds were 25, 30, 10, 25, and 25 decibels in the right ear, and 25, 25, 15, 25, and 35 decibels in the left ear at the frequencies 500, 1000, 2000, 3000, and 4000 Hz.  Speech recognition scores using the Maryland CNC Test were 96 percent in both ears.  Thus, the examiner concluded that hearing was within the range of normal for rating purposes, bilaterally, and therefore, it was not necessary to discuss the etiology of the hearing loss.  

In a September 2008 VA examination report, the examiner noted that the claims file was reviewed, and that hearing was within normal limits bilaterally at enlistment and separation from service.  The Veteran denied post-service noise exposure, and he was working as a Certified Public Accountant (CPA).  He currently had difficulty hearing at work and difficulty hearing his wife.  Pure tone thresholds were 30, 35, 20, 25, and 30 decibels in the right ear, and 25, 20, 20, 25, and 40 decibels in the left ear.  Speech recognition was 96 percent in both ears.  The examiner assessed mild sensorineural hearing loss in the right ear, and high frequency sensorineural hearing loss in the left ear.  She further stated that, since hearing was documented as being within normal limits bilaterally at the time of separation from service, it does not appear likely that the hearing loss had its origins in service.  

Notably, the Veteran met the criteria for a hearing loss disability under VA regulations in both ears at the 2008 VA examination.  

Finally, he was afforded another VA examination in September 2010.  The claims file was not available to the examiner.  Pure tone thresholds were 25, 25, 15, 15, and 20 decibels in the right ear, and 20, 15, 15, 15, and 30 decibels in the left ear at the frequencies 500, 1000, 2000, 3000, and 4000 Hz.  Speech recognition was 94 percent in both ears.  The examiner noted that hearing was within normal limits for rating purposes bilaterally, and thus, did not provide an opinion as to the etiology of the hearing loss.  

The Veteran submitted a buddy statement from K.M.M., who stated that he served with the Veteran in Vietnam.  He stated that they used 8-inch and 175-millimeter cannons, which, when fired, would knock a man off his feet.  Many of the personnel assigned to their base suffered from bleeding ears and other ear problems as a result of these guns firing.  K.M.M. further stated he was convinced he had hearing loss as a result of the guns.  

The Board also notes that the Veteran has been awarded Social Security Disability (SSD) benefits.  However, according to the Social Security Administration (SSA) Decision, the award was for disabilities other than hearing loss.  

Based on the foregoing, the Board first finds that the evidence is in equipoise as to whether the Veteran has a current hearing loss disability as defined by VA regulations.  A hearing loss disability for VA rating purposes was only found in June 2006 in the right ear, and in both ears in September 2008.  The remainder of the audiograms in the claims file show normal hearing.  

Giving the benefit of the doubt to the Veteran, for the purpose of this decision, the Board finds that he does have a current hearing loss disability.  However, the remaining question is whether the evidence is similarly in balance so as to warrant a grant of service connection for hearing loss.  

With regard to the presumptive service connection provisions in the law for chronic diseases, the evidentiary record herein is negative for any manifestation of sensorineural hearing loss as an organic disease of the nervous system, either during service or within the Veteran's first post-service year.  Thus, because the evidence fails to establish any clinical manifestations of hearing loss within the applicable time period, the criteria for presumptive service connection on the basis of the chronic disease provisions of law are not satisfied.  

In addition, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current hearing difficulty and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that, in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's hearing difficulty is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Veteran's STRs are negative for any complaints of hearing loss (with the exception of an earache when he had an upper respiratory infection), and his hearing was tested and found to be normal at separation.  Following service, there was no documentation of a hearing loss disability as defined by VA regulations until 2006, 36 years after separation from service.  Moreover, his first documented complaints of hearing loss were in 2002, still more than 30 years after separation. 

Although he may be sincere in his belief about service connection, in light of the above factors, the Veteran's current statements to the effect that he has experienced continuous hearing-loss symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment of hearing loss for more than 30 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent medical opinions suggesting that the Veteran's current hearing loss disability is related to service.  Indeed, the only nexus opinion - that of the 2008 VA examiner - is unfavorable.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

The Board recognizes and appreciates the Veteran's honorable service to our country in Vietnam.  However, since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


